THE STATE OF TEXAS
                                         MANDATE
TO THE 14TH DISTRICT COURT OF DALLAS COUNTY, GREETINGS:
       Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 21st
day of April, A.D. 2015, the cause upon appeal to revise or reverse your Judgment was determined;
and therein our said Court made its order in these words:

 Reef R. Gillum, D.O., et al., Appellants                   No. 06-14-00104-CV

                    v.                                      Trial Court No. DC-12-03816

 Greg A. Gillum, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellants pay all costs of this appeal.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed.
       WITNESS, the Hon. Josh R. Morriss, III, Chief Justice of our said Court of Appeals, with
the seal thereof annexed, at the City of Texarkana, this the 2nd day of July, A.D. 2015.

                                                             DEBRA K. AUTREY, Clerk